                                      Certificate Number: 14912-IAN-DE-034324452
                                      Bankruptcy Case Number: 20-00595


                                                      14912-IAN-DE-034324452




              CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on April 8, 2020, at 9:12 o'clock PM EDT, Karen Granzow
completed a course on personal financial management given by internet by 001
Debtoredu LLC, a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Northern
District of Iowa.




Date:   April 8, 2020                 By:      /s/Jai Bhatt


                                      Name: Jai Bhatt


                                      Title:   Counselor
